Pure Cycle Corporation S-3 Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of our report dated November 28, 2012, relating to the financial statements of Pure Cycle Corporation which appears in the Annual Report on Form 10-K of Pure Cycle Corporation for the year ended August31, 2012, and to the reference to our firm under the caption “Experts” in the Prospectus. /s/ GHP Horwath, P.C. Denver, Colorado June 7, 2013
